Title: James Lovell to Abigail Adams, 11 August 1779
From: Lovell, James
To: Adams, Abigail



My amiable Friend

11. Augst. 1779


This Evening I have satisfactory Intelligence of the real Embarkation of your very dear Treasure at Nantes l’Orient the 17th. of June and that he was left well 12 days after, off the western Islands. The Secretary of Arthur Lee arrived at Metompkin, Virginia, Augst. 1st. in a very swift sailing Vessel. Mr. Adams told him at parting that he had good News for Congress and sent his Respects. The Secretary is not here but a Connecticutt Captain a Passenger in the same Vessel is my Author. There is a very lazy Vessel in Company with the Baggage of the french Minister who is with Mr. Adams; so that you need not be uneasy meerly on Account of Time. But I must honestly say that there is a risque both from Arbuthnot and Collier. God grant he may escape both, and speedily embrace his dear Family.

James Lovell

